DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 28 December 2018.  Claims 1 – 20 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 13, this claim recites the limitation "the inlet and outlet occlusion cams" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase – the inlet side and outlet side occlusion cams – will be assumed instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jess (US Patent 4,155,362 A).

    PNG
    media_image1.png
    540
    796
    media_image1.png
    Greyscale

In Re Claim 1, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: an occlusion bed (80); a rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (annotated above); and a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to the outlet portion (81 is in the middle of the inlet portion and outlet portion as depicted in the annotated figure reproduced above), wherein the occlusion bed (80) is movable with respect to the rotor guide (annotated above) and the rotor assembly (70) (see Column 7, Lines 61 – 63), and wherein the inlet portion of the pathway is defined between the occlusion bed and the rotor guide (the annotated figure above discloses that the occlusion bed is on one side of the inlet portion for the tube 14 

    PNG
    media_image2.png
    355
    651
    media_image2.png
    Greyscale

In Re Claim 2, Jess as applied to Claim 1 further teaches that the rotor assembly (70) comprises: a mounting block (75); a plurality of roller bearings (there are four – 71a – 71d); and a cover plate (this is best seen in Figure 15 in the vicinity of where label 70 points, note that this plate has the slot 74 in Figure 11), wherein a rotor (see annotated figure above) of a motor (Column 10, Line 44: “means for rotatably driving said rotor”) is positioned in operative communication with the mounting block to drive the rotor 

In Re Claim 3, Jess as applied to Claim 2 further teaches that the connecting portion (81) of the pathway is defined between the rotor assembly (70) and the occlusion bed (80) such that the tubing (14) contacts at least one roller bearing (71a) of the plurality of roller bearings (as depicted in Figure 14, the tube 14 contacts roller bearing 71a when the latter is in the connecting portion 81 of the pathway).

    PNG
    media_image3.png
    540
    736
    media_image3.png
    Greyscale

In Re Claim 4, Jess as applied to Claim 2 further teaches that the cover plate (this is best seen in Figure 15 in the vicinity of where label 70 points, note that this plate .


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (PG Pub US 20110004161 A1).

    PNG
    media_image4.png
    412
    588
    media_image4.png
    Greyscale

In Re Claim 16, Ito discloses A pump head for a peristaltic pump (Figure 1), comprising: a mounting plate (1); an occlusion bed (4); a rotor guide (shaded region in the annotated Figure 1 reproduced above); a rotor assembly (2) positioned between the occlusion bed (4) and the rotor guide (shaded region in the annotated Figure 1 reproduced above); a pathway for tubing (21), the pathway comprising an inlet portion (adjacent to 13a, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests), an outlet portion (adjacent to 13b, note that this 

In Re Claim 18, Ito discloses all the limitations of Claim 16, and Ito further teaches that the pathway (connecting portion adjacent to 4a) has a width (which is .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin (US Patent 9,072,540 B2) in view of Vial (US Patent 3,990,444 A).

In Re Claim 1, Jarnagin discloses A pump head (Figure 2) for a peristaltic pump (106 or 110 in Figure 1), comprising: an occlusion bed (130); a rotor assembly (120) positioned adjacent to the occlusion bed; and a pathway (adjacent to 136) for tubing (Column 7, Line 36), wherein the occlusion bed (130) is movable with respect to the rotor assembly (120) (Column 8, Lines 54 – 55), and a connecting portion (132 in Figure 4) of the pathway is defined between the occlusion bed (130) and the rotor assembly (120).
However, Jarnagin does not explicitly disclose a rotor guide, an inlet portion of the pathway and an outlet portion of the pathway as claimed.

    PNG
    media_image5.png
    516
    695
    media_image5.png
    Greyscale

Nevertheless, Vial discloses A pump head (Figure 3) for a peristaltic pump (Figure 1), comprising: an occlusion bed (18); a rotor guide (15); a rotor assembly (12) positioned between the occlusion bed (18) and the rotor guide (15); and a pathway for tubing (22), the pathway comprising an inlet portion (annotated in Figure 3 reproduced above), an outlet portion (annotated in Figure 3 reproduced above), and a connecting portion (adjacent 18) that connects the inlet portion to the outlet portion (since they are defined adjacent to the occlusion bed), wherein the occlusion bed (18) is movable with respect to the rotor guide (15) and the rotor assembly (12) (bed 18 has been described as a “slidable member” in Column 4, Line 22), and wherein the inlet portion (annotated above) of the pathway is defined between the occlusion bed (18) and the rotor guide (15) (in the annotated Figure 3 above, one side of the pathway occupied by the tube 22 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head of Jarnagin to incorporate a rotor guide to form an inlet portion of the pathway and an outlet portion of the pathway as taught by Vial for the purpose of simplifying the apparatus by reducing the number of parts because the separate tube holder (such as 240 of Jarnagin) would no longer be required.

In Re Claim 7, Jarnagin and Vial disclose all the limitations of Claim 1, and Jarnagin further teaches a cover (140) having a closed position (Figure 5B) and an open position (Figure 5A); and a mounting plate (122), wherein the cover (140) pivots (around pivot axis 146) with respect to the mounting plate (122) to alternate between the closed position (Figure 5B) and the open position (Figure 5A) (see Column 8, Lines 12 – 16; in order for the pump to operate as disclosed, it must alternate between the closed and open positions).

In Re Claim 12, Jarnagin and Vial disclose all the limitations of Claim 7, and with reference to the Figures 5A/5B embodiment, Jarnagin further teaches an inlet side . 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Steere (PG Pub US 20120180577 A1).
In Re Claim 5, Jess teaches all the limitations of Claim 1, and Jess further teaches that the occlusion bed (80) has an occlusion bed inlet side (the portion of 80 
Nevertheless, Figure 2 of Steere discloses an occlusion bed (402) having an occlusion bed inlet side (label 403 on the left in Figure 2B), an occlusion bed outlet side (label 403 on the right in Figure 2B), the occlusion bed outlet side (403 to the right in Figure 4B) defines a slot (paragraph [0022]: “cut-outs” depicted as “V” shapes in Figure 2B) for the tubing (paragraph [0022]: “in the illustrated embodiment, cut-outs in the pinch block and the housing provide the tube holder”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the occlusion bed outlet side of the occlusion bed of Jess to define a slot as taught by Steere for the purpose of firmly retaining the tubing without occluding the tubing.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Catarious (US Patent 3,918,854 A).
In Re Claim 6, Jess teaches all the limitations of Claim 1, and Jess further teaches that the rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above) has a rotor guide inlet side (the portion of the rotor guide that forms the inlet portion), and wherein the rotor guide has a rotor guide outlet side (the portion of the rotor guide that forms the outlet portion).  However, Jess does not teach that the 
Nevertheless, Catarious discloses a rotor guide (23, 25, 7 in Figure 1) opposite to an occlusion bed (9) having a rotor guide inlet side (label 25 to the left of Figure 2) and a rotor guide outlet side (label 25 to the right of Figure 2).  Each of the rotor guide inlet side/inlet and outlet side/outlet (25) has a groove (30 in Figure 9, see Column 7, Lines 27 – 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide inlet side of Jess to define a rotor guide inlet groove as taught by Catarious and to modify the rotor guide outlet side of Jess to define a rotor guide outlet groove as taught by Catarious for the purpose of firmly retaining the tubing without occluding the tubing (Column 7, Lines 24 – 25 of Catarious).


Claims 1, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (PG Pub US 20100224547 A1) in view of Jess (US Patent 4,155,362 A).

In Re Claim 1, Fujii teaches a pump head (Figure 2) for a peristaltic pump (40 in Figure 1), comprising: an occlusion bed (4); a rotor guide (13, 12, and portion of 9 that 13 and 12 are mounted on); a rotor assembly (2) positioned between the occlusion bed (4) and the rotor guide (13).
However, Fujii does not explicitly define a pathway for tubing between the occlusion bed and the rotor guide.
Nevertheless, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: an occlusion bed (80); a rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (annotated above); and a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to the outlet portion (81 is in the middle of the inlet portion and outlet portion as depicted in the annotated figure reproduced above), wherein the occlusion bed (80) is movable with respect to the rotor guide (annotated above) and the rotor assembly (70) (see Column 7, Lines 61 – 63), and wherein the inlet portion of the pathway is defined between the occlusion bed and the rotor guide (the annotated figure above discloses that the occlusion bed is on one side of the inlet portion for the tube 14 and the rotor guide is on the other side of the inlet portion for the tube 14), the outlet portion of the pathway is defined between the occlusion bed and the rotor guide (the outlet portion in the annotated figure above is next to the sensors 20,21; the occlusion bed is on one side of the outlet portion for the tube 14 and the rotor guide is on the other side of the outlet portion for the tube 14), and the connecting portion of the pathway is defined between the occlusion bed (80) and the rotor assembly (70) (the circumference of rotor 7 is on one side of connecting portion 81 for the tube 14 and the arcuate portion 81 is on the other side of the connecting portion 81 for the tube 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head of Fujii to incorporate a rotor guide that cooperates with the occlusion bed to form a pathway for the tubing having an inlet portion and an outlet portion as taught by Jess for the purpose of reducing the number of parts because the separate tube guides (13) of Fujii would no longer be needed in the modified apparatus.

In Re Claim 7, Fujii and Jess teach all the limitations of Claim 1, and Fujii further teaches a cover (5) having a closed position (Figure 3b) and an open position (Figure 3a); and a mounting plate (9), wherein the cover (5) pivots (around rotating pin 8) with respect to the mounting plate (9) to alternate between the closed position (Figure 3B) and the open position (Figure 3A) (see paragraph [0040]:  “rotatably connected to a fixed part formed on the base, using a support pin 8”; in order for the pump to operate as disclosed, it must alternate between the closed and open positions).

In Re Claim 8, Fujii and Jess teach all the limitations of Claim 7, and Fujii further teaches that the occlusion bed (4), rotor guide (13, 12, and portion of 9 that 13 and 12 are mounted on), rotor assembly (2), and pathway (between 4 and 2) are disposed between the cover (5) and the mounting plate (9) such that the pathway is inaccessible by a user of the pump head when the cover is in the closed position (paragraph [0040]: “closed state” inherently prevents access to the pathway as depicted in the top view of Figure 3b) and the pathway (between 4 and 2) is accessible by the user when the cover 

In Re Claim 9, Fujii and Jess teach all the limitations of Claim 1, and Fujii further teaches that the cover (5) extends adjacent the rotor guide (in the top view of Figure 3b the cover 5 extends to the left into the rotor guide area), and wherein the rotor guide (which would include 12 in the modified apparatus) defines a depression (a careful examination of Figure 2 reveals that the rectangular portion pointed to by label 12 is recessed, the recess reads on a depression) to provide finger space for the user to open the cover (in order for the locking mechanism 12 to work as intended, the space must be adequate for a finger to unlock the cover during disassembly).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of O’Brien (US Patent 4,424,011 A).

    PNG
    media_image6.png
    311
    481
    media_image6.png
    Greyscale

In Re Claim 7, Jess discloses all the limitations of Claim 1, and Jess further discloses a mounting plate (annotated above in Figure 15), however, Jess does not disclose a cover as claimed.
Nevertheless, O’Brien discloses a pump head (Figure 6) comprising: a cover (151) having a closed position (Figure 1) and an open position (Figure 7); and a mounting plate (153), wherein the cover (151) pivots with respect to the mounting plate (153) (via hinges 195, 196 in Figure 7) to alternate between the closed position (Figure 1) and the open position (Figures 6 and 7) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a cover as taught by O’Brien on the mounting plate of Jess for the purpose of protecting the pump components from the environment.

In Re Claim 10, Jess and O’Brien disclose all the limitations of Claim 7, and Jess further discloses that the mounting plate (annotated above) comprises an upper portion (top edge in Figure 14) and an opposite lower portion (bottom edge interface with 86).  However, Jess does not disclose an opening as claimed.
Nevertheless, O’Brien discloses that the mounting plate (153) comprises an upper portion (top edge in Figure 6) and an opposite lower portion (bottom edge adjacent to 166 in Figure 6), the lower portion (bottom edge adjacent to 166 in Figure 6) defining an opening (below 166/167 in Figure 6) for fluid to flow away from the pump head (Column 3, Lines 12 – 18: “The pump cavity is provided with a drain passageway 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the lower portion of the mounting plate of Jess to incorporate an opening for fluid to flow away from the pump head as taught by O’Brien for the purpose of draining any fluid that may have leaked into the pump cavity.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Cosentino (US Patent 4,221,543 A).

In Re Claim 7, Jess discloses all the limitations of Claim 1, and Jess further discloses a mounting plate (annotated above in Figure 15), however, Jess does not disclose a cover as claimed.
Nevertheless, Cosentino discloses a pump head (Figure 7) comprising: a cover (570) having a closed position (Figure 8) and an open position (Figure 7); and a mounting plate (521), wherein the cover (570) pivots with respect to the mounting plate (see the engagement region between 570 and 520 in Figure 7) to alternate between the closed position (Figure 8) and the open position (Figure 7) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a cover as taught by Cosentino on the mounting plate of Jess for the purpose of protecting the pump components from the environment.

In Re Claim 11, Jess and Cosentino discloses all the limitations of Claim 7, and Cosentino further teaches a closure detection mechanism (576, 572, 574) including a first element (576) and a second element (574, 572), wherein the first element (576) is positioned on the cover (570) (see Figure 7) and the second element (574, 572) is positioned on the mounting plate (521) (see Figure 8) such that a circuit (54) is closed when the cover (570) is in the closed position and is open when the cover (570) is in the open position (see Column 4, Lines 14 – 22), and wherein the circuit controls a motor (58) of the rotor assembly (514) such that the motor (58) is operable when the circuit (42) is closed and is inoperable when the circuit (54) is open (as summarized in Column 4, Lines 14 – 22).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jarnagin (US Patent 9,072,540 B2) in view of Vial (US Patent 3,990,444 A) and further in view of Brugger (US Patent 5,928,177 A).
In Re Claim 13, Jarnagin and Vial discloses all the limitations of Claim 12, although the hinge brackets (144) of Jarnagin suggests a tension bar (like a hinge pin) pivotably attached to each of the cams, Jarnagin does not teach that the same tension 
Nevertheless, Figure 4 Brugger discloses a hinge bracket (146) having a hinge pin (144) to which cover (54) is pivotably attached.  Column 8, Lines 42 – 47 suggest that there can be separate hinge pins on either side of the cover (54) (“hinge pin 144 at its top and bottom ends”) OR “Alternatively, a single hinge pin 144 could extend through the entire length of the retaining block {hinge bracket} 146”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the hinge connection between the cams and hinge bracket of Jarnagin to incorporate a single tension bar (hinge pin) that extends through the entire length of the hinge bracket as taught by Brugger for the purpose of simplifying the apparatus by reducing the number of parts (by having .only one hinge pin instead of two).
In the modified apparatus Jarnagin and Brugger disclose a tension bar (144 of Brugger) having a tension bar inlet end (the end of the hinge pin 144 of Brugger that pivotably connects to the inlet side occlusion cam of Jarnagin) and a tension bar outlet end (the other end of the hinge pin 144 of Brugger that pivotably connects to the outlet side occlusion cam of Jarnagin), wherein the inlet side occlusion cam is attached to the tension bar inlet end (the inlet side occlusion cam is pivotably attached to the tension bar) and the outlet side occlusion cam is attached to the tension bar outlet end (the outlet side occlusion cam is pivotably attached to the tension bar) such that the tension bar extends between the inlet side and outlet side occlusion cams (since the hinge pin .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Jarnagin (US Patent 9,072,540 B2).
In Re Claim 14, Jess teaches all the limitations of Claim 1, however, Jess does not teach a guide rail as claimed.
Nevertheless, with reference to Figure 2, Jarnagin discloses a guide rail (134), wherein the occlusion bed (130) is received on the guide rail (134) such that the guide rail (134) guides the occlusion bed (130) as the occlusion bed (130) moves with respect to the rotor guide (165, 122) (see Column 7, Lines 22 – 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the occlusion bed of Jess such that it’s movement is guided by at least one guide rail as taught by Jarnagin for the purpose of providing consistent and precise sliding of occlusion bed along a path toward and away from rotor assembly (see Column 7, Lines 34 – 35 of Jarnagin).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Leung (US Patent 9,474,573 B2).
In Re Claim 15, Jess teaches all the limitations of Claim 1, however, Jess does not teach that the pump head is configured to supply a fluid to a cooling circuit comprising one or more internal lumens.
Nevertheless, with reference to Figure 1, Leung teaches a cooling device (108) comprising two pump heads (Column 1, Lines 56 – 57 disclose two peristaltic pumps) that are configured to configured to supply a fluid to a cooling circuit (108, 112, 106, 114; see Column 1, Lines 57 – 61), the cooling circuit comprising one or more internal lumens (Column 13, Line 27: “lumen of hollow elongate shaft 184”) for circulating the fluid (Column 13, Line 32: “cooling fluid is circulated”) to a distal end (Column 13, Line 27: “to distal tip region 190”) of an energy delivery device (192, see Column 13, Lines 7 – 8) of a probe (106) of a medical probe assembly for delivering energy to a patient's body (Column 8, Lines 61 – 62: “application of energy to a tissue in a patient's body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump head of Jess to supply fluid to a cooling circuit comprising one or more lumens of a medical probe assembly as taught by Leung for the purpose of reducing the temperature of tissue in the in the vicinity of an energy delivery device, allowing a higher voltage to be applied without causing an unwanted increase in local tissue temperature (Column 4, Lines 10 – 16 of Leung).


Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (PG Pub US 20110004161 A1) in view of Vial (US Patent 3,990,444 A).
In Re Claim 17, Ito discloses all the limitations of Claim 16, and Ito further teaches that a connecting portion (8) of the pathway is defined between the occlusion bed (4) and the rotor assembly (2), however, Ito does not teach inlet and outlet portions of the pathway that are defined between the occlusion bed and the rotor guide.

    PNG
    media_image5.png
    516
    695
    media_image5.png
    Greyscale

Nevertheless, Vial discloses A pump head (Figure 3) for a peristaltic pump (Figure 1), comprising: an occlusion bed (18); a rotor guide (15); a rotor assembly (12) positioned between the occlusion bed (18) and the rotor guide (15); and a pathway for tubing (22), the pathway comprising an inlet portion (annotated in Figure 3 reproduced above), an outlet portion (annotated in Figure 3 reproduced above), and a connecting portion (adjacent 18) that connects the inlet portion to the outlet portion (since they are defined adjacent to the occlusion bed), wherein the occlusion bed (18) is movable with 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide of Ito such that it forms an inlet portion of the pathway and an outlet portion of the pathway with the occlusion bed as taught by Vial for the purpose of simplifying the apparatus by reducing the number of parts because the guide poles (13a and 13b of Ito) would no longer be required.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Leung (US Patent 9,474,573 B2).

    PNG
    media_image1.png
    540
    796
    media_image1.png
    Greyscale

In Re Claim 20, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: an occlusion bed (80); a rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (annotated above); the occlusion bed (80) defining an occlusion bed recess (81) for the rotor assembly (70) and the rotor guide (annotated above) defining a rotor guide recess (adjacent to roller 71c in Figure 14) for the rotor assembly (70, the rotor assembly is partly in this recess as depicted), the rotor assembly (70) configured to rotate with respect to the occlusion bed (80) and the rotor guide (see depicted curved arrow adjacent to label 70 in Figure 14, the curved arrow indicates the rotation direction); and a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to 
However, Jess does not teach that the pump head supplies cooling fluid to a medical probe assembly.
Nevertheless, with reference to Figure 1, Leung teaches a cooling device (108) comprising a pump head (Column 1, Lines 56 – 57 disclose two peristaltic pumps – each of which read on a pump head) that urges fluid to flow through tubing (112) to supply a cooling fluid (via a cooling circuit - 108, 112, 106, 114; see Column 1, Lines 57 – 61) to a medical probe assembly (106, 190) for delivering energy to a patient's body (Column 8, Lines 61 – 62: “application of energy to a tissue in a patient's body”), the medical probe assembly comprising: at least one probe (106) having an elongate 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump head of Jess to supply fluid to a cooling circuit comprising one or more lumens of a medical probe assembly as taught by Leung for the purpose of reducing the temperature of tissue in the in the vicinity of an energy delivery device, allowing a higher voltage to be applied without causing an unwanted increase in local tissue temperature (Column 4, Lines 10 – 16 of Leung).


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
In Re Claim 19, Gibson (US Patent 7,513,757 B2) depicts a tube holder (105 in Figure 10) having a pathway having an occlusion bed inlet side (167a) and an occlusion bed outlet side (167b), the occlusion bed outlet side defining a slot for the tubing (the slot 167b is the recess in 105 as depicted in Figure 10), the slot tapering from the occlusion bed outlet side toward a midline of the pump head (Figure 12 depicts that the slot tapers towards the center of the figure).  

    PNG
    media_image7.png
    535
    761
    media_image7.png
    Greyscale


Although all the claimed limitations are disclosed across the Ito (PG Pub US 20110004161 A1), Gibson (US Patent 7,513,757 B2) and Jess (US Patent 4,155,362 A) references, their combination would be improper hindsight reconstruction under 35 USC 103.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s disclosure.  Stemple (PG Pub US 20090129944 A1) discloses a pump head (Figure 1) comprising: a cover (16) having a closed position (Figure 4C) and an open position (Figure 4A or Figure 4B); and a mounting plate (surface of 12 on which rotor assembly 14 sits), wherein the cover (16) pivots (around shaft 18) with respect to the mounting plate (surface of 12 on which rotor assembly 14 sits); and a closure detection mechanism (paragraph [0023]: “An inductive “door open” sensor”) including a first element (36) and a second element (26).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746